DETAILED ACTION
	This action is responsive to the following communications: the Application filed August 12, 2020.
	Claims 1-20 are pending. Claims 1, 10 and 16 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-20 are allowed.
       The following is an examiner's statement of reason for allowance.
        The prior art made of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed limitations. HOU et al. (US 2021/0272638), Liang et al. (US Patent 9,563,504), Chibvongodze et al (US 2020/0388335), and Yang et al. (US Patent 10,839,922), taken individually or in combination, do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.

	Regarding independent claim 1, HOU et al. disclose  method comprising: receiving an erase request to erase data stored (see ABTRACT discloses: A storage array includes multiple word lines of storage cells that can be selectively charge to an erase) at a data block of a memory device, the erase request identifying a selected sub-block of a plurality of sub-blocks of the data block for erase (see ABTRACT: discloses the control logic can set word lines of an block or sub block to a first erase voltage), each of the plurality of sub-blocks (SUBBLOCK 122-SUBBLOCK 128, FIGURE 1A) comprising one or more select gate devices (SGDs) (SGD(0) – SGS (Z-1), figure 1A) and a plurality of data storage devices (figure 1A); for each sub-block of the plurality of sub-blocks not selected for erase: applying an input voltage at a bitline of the respective sub-block; and applying a plurality of gate voltages to a plurality of wordlines of the respective sub-block, the plurality of wordlines comprising one or more wordlines coupled to the one or more SGDs and one or more dummy wordlines coupled to a first subset of the plurality of data storage devices (see figures 1A, 1B and 2, also see paragraphs [0018] and [0019]).

	Regarding independent claim 10, Liang et al. disclose a system comprising: a memory device; and a processing device, operatively coupled with the memory device, to perform operations comprising: receiving an erase request to erase data stored at a data block of a memory device, the erase request identifying a selected sub-block of a plurality of sub-blocks of the data 
block for erase, each of the plurality of sub-blocks comprising one or more select gate devices (SGDs) and a plurality of data storage devices; for each sub-block of the plurality of sub-blocks not selected for erase: applying an input voltage at a bitline of the respective sub-block; and applying a plurality of gate voltages to a plurality of wordlines of the respective sub-block (see ABTRACT and figures 1-3A disclose all limitation above).
Regarding independent claim 6, Yang et al. disclose a memory device comprising: a first sub-block of a plurality of sub-blocks of a data block of the memory device, the first sub-block comprising a selected sub-block for an erase operation, wherein each sub-block of the plurality of sub-blocks comprises one or more select gate devices (SGDs) and a plurality of data storage devices; and a second sub-block of the plurality of sub-blocks of the data block of the memory device (see figures 1A and 1B, also see figure 5C shows unselected sub-block erase disturb).

	However, HOU et al, Liang et al. and Yang et al. in combination do not teach or make obvious the invention in the manner as claimed.

           Regarding independent claim 1, the prior art does not teach or suggest the claimed invention having “wherein each voltage of the plurality of gate voltages applied to a successive wordline of the plurality of wordlines is less than a previous voltage applied to a previous wordline by an amount equal to a step down interval, and wherein the input voltage is reduced to a threshold level at a first data wordline that is used for storing host data; and performing an erase operation to erase data stored at the selected sub-block”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 2- 9, the claims have been found allowable due to their dependencies to claim 1 above. 

	Regarding independent claim 10, the prior art does not teach or suggest the claimed invention having “the plurality of wordlines comprising one or more wordlines 
          Regarding claims 11-15, the claims have been found allowable due to their dependencies to claim 10 above. 

	Regarding independent claim 16, the prior art does not teach or suggest the claimed invention having “the second sub-block comprising an unselected sub-block for the erase operation, wherein a plurality of wordlines of the second sub-block are configured to receive different gate voltages during the erase operation performed on the selected sub-block, the plurality of wordlines comprising one or more wordlines coupled to one or more SGDs of the second sub-block and one or more dummy wordlines coupled to a first subset of a plurality of data storage devices of the second sub-block, wherein each gate voltage applied to a successive wordline of the plurality of wordlines is less than a previous gate voltage applied to a previous wordline by an amount equal to a step down interval, wherein a gate voltage is reduced to a threshold level at a first data wordline that is used for storing host data”, in combination of other limitations thereof as recited in the claim.


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MINH D DINH/Examiner, Art Unit 2827                                                                                                                                                                                                        

/HUAN HOANG/Primary Examiner, Art Unit 2827